DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Troy Hammon on 02/15/2021.
The application has been amended as follows: 
1.    (Currently Amended) An apparatus for manufacturing a composite component, the apparatus comprising:
a mold onto which the composite component is formed, wherein the mold is disposed within a grid defined by a first axis and a second axis perpendicular to the first axis; 
a first frame assembly disposed above the mold; and 
a plurality of machine heads coupled to the first frame assembly within the grid in an adjacent arrangement along the first axis, wherein:
each of the plurality of machine heads defines an extruder, 
at least three of the plurality of machine heads are linearly aligned along the first axis, the at least three linearly aligned machine heads being moveable along the first axis and along the second axis,
a center-to-center distance of each adjacent pair of machine heads of the plurality of machine heads corresponds to a spacing of a pair of rib members of a grid structure of the composite component, at least one of the machine heads of the plurality of machine heads is moveable independently of one another along a third axis[[.]] ;and wherein one or more of the plurality of machine heads is rotatable about a fourth axis independently of one another.

Claim 12 cancelled.
1, wherein a working end of the one or more machine heads is disposed at an angle relative to the grid, wherein the angle ranges from approximately 0 degrees to approximately 175 degrees.
14.    (Original) The apparatus of claim [[12]] 1, wherein one or more of the plurality of machine heads is rotatable about a fifth axis, wherein the fifth axis is generally perpendicular to the fourth axis and the second axis.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have an apparatus for manufacturing a composite component as instantly claimed is that the prior arts Hogg (US 2009/0301648- of record), which is regarded as being the prior arts closest to subject- matter of the claim 1, fails to teach or suggest the configuration/structure of the apparatus comprising a center-to-center distance of each adjacent pair of machine heads of a plurality of machine heads corresponds to a spacing of a pair of rib members of a grid structure of the composite component, at least one of the machine heads of the plurality of machine heads is moveable independently of one another along a third axis ;and wherein one or more of the plurality of machine heads is rotatable about a fourth axis independently of one another.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-11 and 13-20, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743